Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 15, 1967, convicting him of possession of a dangerous weapon as a felony and possession of burglar’s tools as a misdemeanor, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial granted. The findings of fact below are *595affirmed. In our opinion, it was error for the trial court to proceed with the trial after counsel had advised the court that he wished to be relieved as counsel for one or the other of the two codefendants because there was a conflict of interest between them (People v. Byrne, 17 N Y 2d 209; People v. Sprinkler, 16 A D 2d 705). Martuscello, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.